Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED OFFICE ACTION
This action is in response to papers filed on 2/3/2022.
Claims 1-3 have been amended.
No claims have been cancelled.
No claims have been added.
Claims 1-3 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims are directed to a process (method as introduced in Claim 1), a system (as introduced in Claim 2), and a product (as introduced in Claim 3) and will be considered under the appropriate 35 USC § 101 analysis.
The claims recite identify learning outcomes and determining grades for activities related to those learning outcomes.  The limitations of obtaining grades for activities, calculating grades (including an overall grade based on other amalgamated grades), providing result data (“focus”), measuring times of activities, using limits and thresholds to make decisions, providing content (including video), making recommendations based 
Additionally, the claims, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of mental processes (activities that can be performed in the human mind), such as identifying goals, associating goals with activities, and calculating scores. That is, other than reciting a computer implementation, nothing in the claim elements precludes the step from encompassing mental processes. 
This judicial exception is not integrated into a practical application.  In particular, the claims recite the following additional elements:
– Using a processors, devices, and/or servers to perform identifying, obtaining, and calculating steps. The processor used in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of collecting, transmitting, and analyzing data).
– Using a memories, data storage devices, program product, and/or machine-readable medium to store and/or provide executable instructions to perform identifying, 
These elements are performed such that they amount to no more than mere instructions to apply the exception using generic computer components as discussed in MPEP 2106.05(f). In addition, the limitation of providing access to the video segments via links amounts to insignificant extrasolution activity in accordance with MPEP 2106.05(g).  Specifically, this limitation amounts to merely providing access to other data. This use of the computer merely applies the abstract idea using insignificant extra-solution activity because the links are merely used as a manner of providing the data used in its normal and expected capacity for allowing access to other data.
  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Velasquez et al. (Pub. No. US 2017/0046966 A1) in view of Chernin et al. (Patent No. US 10,354,544 B1) in further view of Freedman et al. (Pub. No. US 2014/0377732 A1) in further view of Horvitz et al. (Patent No. US 7,644,427 B1).
In regards to Claims 1-3, Velasquez discloses:
A method/system comprising:
one or more memories configured to provide the one or more processors with instructions. ([0185]; [0034])
providing a plurality of computing devices for communicating with a plurality of users of the learning management system, the learning management system including at least one user enrolled in a particular course; ([0089]; [0185]; [0034])
providing at least one server in communication with the plurality of computing devices, the at least one server having at least having at least one data storage device coupled thereto; ([0008]; [0034])

obtain a first grade for a first activity and obtaining a second grade for a second activity; ([0161], grades are determined for each low-level outcome, scores are provided for quizzes, exams, etc.; [0043]-[0048], describes how grades are provided for assignments, quizzes, and exams)
generating a report card based on the outcome grade, wherein the report card is generated on an electronic page presented on one of the plurality of computing devices, and wherein the report card comprises a user performance indicator that shows a user performance.  ([0049]; [0154], shows grades/scores and/or progress being electronically exported for report cards, transcripts, and/or progress reports to the user, parents, and/or administrators)
Additionally, Velasquez discloses determining an outcome grade based on the first grade and the second grade ([0160], “overall course grade”) wherein the outcome grade is determined by biasing one of the first grade and the second grade and wherein a most recent activity between the first activity and the second activity is biased; ([0160], the most recent low-level activity (“final exam”) is biased over the other low-level activity (“quizzes, etc.), the biasing being a higher weight provided to the most recent activity (see Applicant’s specification at [0121]), Velasquez does not explicitly disclose a biasing of the first grade or the second grade, wherein said biasing is based on an amount of time between a date that the outcome grade is generated and the date on which the first 
a biasing of the first grade or the second grade, wherein said biasing is based on an amount of time between a date that the outcome grade is generated and the date on which the first activity or the second activity is submitted to the at least one server (column 10, lines 25-38,  shows multiple assessments made over a span of days (dates on which assessments were made) and newer assessments being given greater weights (weights being equivalent to biasing) showing that the longer the amount of time between the grade and outcome grade, the lower the bias/weight; column 5, lines 34-44, shows assessments being quizzes, tests, examination, etc. (comparable to the items in Velasquez); column 18, lines 37-44, “…proficiency computing module assigns lower weights to past item scores…assigns higher weights to more recent scores to capture the impact of recent learning...”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of so as to have included a biasing of the first grade or the second grade, wherein said biasing is based on an amount of time between a date that the outcome grade is generated and the date on which the first activity or the second activity is submitted to the at least one server, as taught by Chernin in order to ensure that the most impactful knowledge items in a student’s learning are provided higher weights and least impactful knowledge items are provided lower weights in order to show a student’s current proficiencies (Chernin, column 18, lines 37-44, “…proficiency computing module assigns lower weights to past item scores to capture the impact of knowledge decay…applies a learning impact function to the user knowledge profile wherein the proficiency computing module assigns higher weights to more recent scores to capture the impact of recent learning…”). 
Velasquez/Chernin does not explicitly disclose providing focus data to the at least one user completing a first activity associated with the course or a second activity associated with the course, and wherein the focus data include computer links that point to specific parts of an electronic video content associated with the first activity or the second activity, however, Freedman teaches:
providing focus data to the at least one user completing a first activity associated with the course or a second activity associated with the course, and wherein the focus data include computer links that point to specific parts of an electronic video content associated with the first activity or the second activity ([0030], at the completion of an activity (quiz related to the “dress design” course), focus data is provided (data that indicates a student is deficient in a subject), and they are directed to a video segment related to the material from the activity (quiz) that the student is deficient in, “The quiz results determine that the student…has little to no knowledge of how to sketch clothing. Instead of progressing to another segment within the "dress design" course, the next segment shown to the student is a single segment teaching "fashion sketching"…”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Velasquez/Chernin so as to have included providing focus data to the at least one user completing a first activity or a second activity, and wherein the focus data include computer links that point to specific parts of an electronic video content associated with the first activity or 
Velasquez/Chernin/Freedman does not explicitly disclose the video recommendation being based on detection that the at least one user has spent a predetermined amount of time on the first activity or the second activity, however, Horvitz teaches:
recommending videos based on detection that the at least one user has spent a predetermined amount of time on the first activity or the second activity (column 4, lines 49-67; Claim 18, the amount of time spent on an activity (viewing a video) is used to determine criteria for selecting additional video recommendations, the amount of time spent being greater than a threshold time (“…establishing a threshold dwell time period, wherein when a viewer views a particular multimedia program item for longer than the threshold dwell time period…”), both Freedman and Horvitz use user activity performance data as criteria for selecting video content for the user, although they use different data and labels (watching videos versus taking a test and interest versus information needs), the time threshold techniques of Horvitz would perform in the same manner when applied to the activities of Freedman (with the combined references), the measuring of time to perform a task as criteria for selecting video content would be performed the same when interchanging the specific data items and activities of Horvitz with those of Freedman).  It is also noted that Freedman does provide material regarding the consideration and measurement of time data regarding activities.  
One of ordinary skill in the art would have recognized that applying the known technique of Horvitz would have yielded predictable results.  It would have been recognized that applying the technique of Horvitz to Velasquez/Chernin/Freedman would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such performance time measurement features into similar systems.  Further, using a performance time measurement in conjunction with a method/system for measuring user testing data in order to make recommendations, would have been recognized by those ordinary skill in the art as resulting in an improved system that would allow the identification of topics/areas in which the student struggles (see the above explanation of how the techniques of Horvitz can be applied to the to Freedman and the substitutability of data types and labels between Horvitz and Freedman).  (See KSR [127 S Ct. at 1739] "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.")  

Additional Prior Art Not Cited In Rejections
Ische (Publication No. US 2015/0019452 A1),
Mei et al. (Pub. No. US 2009/0006368 A1), which is drawn to recommending videos based on detection that the at least one user has spent a predetermined amount of time on the first activity or the second activity.  See at least [0100].
Linton (Patent No. US 6,282,404 B1), which is drawn to measuring the amount of time a user takes to complete a quiz related to a video.  See at least column 1, lines 6-15 and column 3, lines 1-28. 

Response to Arguments
Applicant's arguments filed 7/6/2021 have been fully considered but they are not persuasive.
I. Rejections Under 35 USC § 101:
Applicant repeats arguments regarding the use of computer links to direct students to a specific part in a video.  Examiner provided an example in the previous office action, repeated here:
As a non-computer example, Examiner argues that if a student takes too long on an activity (such as an exam or quiz), a proctor could provide them a list of videos to watch that are related to the activity performed (including references to run times within the video where the appropriate material may be found).  The fact that the claims recites the use of “links” merely represents extra-solution activity to indicate a particular technological environment.
Applicant argues that this is “not be feasible in a realistic or practical manner”, but does not explain how or why this would be true.  As explained above, the server and links are merely tools to implement the method in a computer environment.  As stated 
II. Rejections Under 35 USC § 103:
Applicant argues that Horvitz is drawn to a television viewing system rather than a learning management system.  However, this fact alone does not necessarily render Horvitz to be non-pertinent prior art.  The features of Horvitz and their particular use read on the elements and fit the combination of references and are not necessarily unrelated based on the intended environment and use in the references.  In this case, Applicant has not demonstrated that the elements and features of Horvitz are not relevant to the mapped claim material and/or that it is not combinable with the other references.  For example there is no evidence that the combination of Horvitz’s television viewing system to the systems of the other references would be detrimental to the inventions in those references (such as destroying or rendering inoperable).
Additionally, for the reasons above, Applicants arguments regarding Horvitz not completing a first activity associated with a course.  Horvitz is related to completing activities, but not specifically related to courses.  Horvitz was not used to specifically to reject activities performed in a course (other references were used to show that element).  The process of Horvitz in response to the completion of a task can be used in the system of the other references without causing any detrimental effects.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
III. Miscellaneous Notes
For future reference, Examiner is making note of some of the removed material that was rejected under Velasquez: identify, at the at least one server, high-level learning outcome data associated with the course; ([0160], “overall course grade”), identify at the at least one server, first low-level learning outcome data associated with the high-level learning outcome data and a second low-level learning outcome data associated with the high-level learning outcome data; ([0160], identifies a first low-level outcome (“quizzes”) and a second low-level outcome (“Final Exam”) form among multiple low-level outcomes).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN D SENSENIG whose telephone number is (571)270-5393.  The examiner can normally be reached on M-F: 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.D.S/Examiner, Art Unit 3629                                                                                                                                                                                             February 12, 2022




/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629